Citation Nr: 1749935	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  11-20 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral eye disorder. 


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to September 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified before the undersigned Veteran's Law Judge in November 2012.  A transcript of this hearing is associated with the claims file. 

This appeal was previously before the Board in October 2014 and August 2016, at which times it was remanded for additional development.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Hearing Loss

With regard to hearing loss, the Veteran sought treatment for her ears on several occasions throughout service, with pertinent findings such as external otitis and severe scarring of the eardrums.  Additionally, a July 2013 VA treatment report noted the Veteran's report of otalgia in the right ear since her military service, an ear surgery to "rebuild her eardrum" in the late 1970s, and a slight conductive component to her current right ear hearing loss, "which may be consistent with her report of otologic surgery."  Although the existing July 2011 and November 2016 VA audiological examinations note the history of right ear surgery following service separation, neither report contains an opinion as to whether in-service otitis and/or tympanic membrane scarring made it necessary for her to undergo post-service right ear surgery, which, in turn, may have produced some hearing loss.  Rather, both opinions focus only on the likelihood that her current hearing loss is related to in-service noise exposure.  Therefore, a remand for an addendum opinion is necessary to address whether the in-service external otitis and/or scarring-and any associated post-service surgery-caused any portion of her current hearing loss.

Eye

With regard to the Veteran's claimed eye disorder, the Board notes that the existing November 2016 VA medical opinion fails to adequately discuss the her noted in-service eye symptoms as directed by the Board's previous remand of August 2016.  See August 2016 Board Remand (directing the examiner to expressly note "the in-service report of occasional blurred vision from an injury"); Stegall v. West, 11 Vet. App. 268 (1998) (holding where the remand orders of the Board are not fully implemented, the Board itself errs in failing to ensure compliance).  Here, the examiner explained that "I did not find evidence in the clinical records of an injury.  The diagnoses found are not related to injury."  This rationale, however, fails to mention blurriness and is not consistent with the August 1976 Report of Medical History, in which the Veteran reported having eye trouble and the medical professional provided the following comment to her reports of eye trouble:  "L[eft] Eye blurs occ[asionally] - injured," or the October 2012 VA treatment report reflecting a history of eye trauma (airbag possibly) and also noting a questionable diagnosis of phacodonesis along with anterior and posterior subcapsular cataract.  [Phacodonesis is defined as a "tremulous condition of the crystalline lens.  It usually results from an injury to the eye in which some or most of the zonular fibres are broken."  Millodot:  Dictionary of Optometry and Visual Science, 7th ed., 2009, https://medical-dictionary.thefreedictionary.com/phacodonesis  (last visited Oct. 28, 2017).]  Therefore, an addendum opinion is needed so that the VA examiner can acknowledge the noted in-service symptoms of occasional eye blurriness and history of injury/trauma and ascertain the likelihood of an etiological relationship between service and any of her current eye diagnoses.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records from the Oklahoma City VA Medical Center pertinent to the issues on appeal, to include the reported audiological evaluation or consultation conducted around October or November 2015.  All efforts to locate the identified audiological evaluation should be documented in the Veteran's electronic claims folder.

2.  Obtain an addendum medical opinion about the Veteran's hearing loss from the November 2016 VA examiner or another appropriate medical professional.  The relevant records in the electronic claims file should be made available for review by the VA examiner.  The Board defers to the examiner regarding whether an in-person examination of the Veteran is required to render the requested opinion:

Is it at least as likely as not (i.e., 50 percent probability or greater) that any hearing loss is related to service, to include the in-service assessment of otitis externa and noted severe scarring of the eardrum upon separation, as well as post-service surgery associated therewith?  Please discuss the January 2013 VA treatment report (noting the Veteran's test results were suggestive of a slight conductive component to her hearing loss, which may be consistent with her report of otologic surgery).

3.  Obtain an addendum medical opinion about the Veteran's claimed bilateral eye disorder from the November 2016 VA examiner or another appropriate medical professional.  The relevant records in the electronic claims file should be made available for review by the VA examiner.  The Board defers to the examiner regarding whether an in-person examination of the Veteran is required to render the requested opinion:

Is it is at least as likely as not (i.e., 50 percent probability or greater) that any diagnosed eye disorder is related to service, to include the noted in-service occasional blurriness and/or eye injury?  Please discuss the August 1976 Report of Medical History (noting "L[eft] Eye blurs occ[asionally] - injured") and whether the in-service blurriness may have been an early manifestation of cataracts or phacodonesis.

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and her representative an appropriate opportunity to respond.  The case should then be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

